     Case 2:19-cv-00852-JNP Document 14 Filed 02/02/21 PageID.46 Page 1 of 10
                                                                                                        FILED
                                                                                                 2021 FEB 2 PM 1:17
                                                                                                       CLERK
                                                                                                 U.S. DISTRICT COURT


                                IN THE UNITED STATES DISTRICT COURT
                                      FOR THE DISTRICT OF UTAH

    ANTHONY CHARLES MURPHY,
                                                                   MEMORANDUM DECISION AND
         Plaintiff,                                                ORDER TO CURE DEFICIENT
                                                                   COMPLAINT
    v.

    DUCHESNE COUNTY SHERIFF’S                                       Case No. 2:19-cv-00852-JNP
    DEPARTMENT,
                                                                    District Judge Jill N. Parrish
         Defendant.



         Plaintiff, Anthony Charles Murphy, brings this pro se prisoner civil-rights action, see 42

U.S.C.S. § 1983 (2020). 1 Having now screened the Complaint (ECF No. 7) under its statutory

review function, 2 the court orders Plaintiff to file an amended complaint to cure deficiencies before

further pursuing claims.


1
  The federal statute creating a “civil action for deprivation of rights” reads, in pertinent part:
                    Every person who, under color of any statute, ordinance, regulation, custom, or
                    usage, of any State or Territory . . ., subjects, or causes to be subjected, any citizen
                    of the United States or other person within the jurisdiction thereof to the
                    deprivation of any rights, privileges, or immunities secured by the Constitution
                    and laws, shall be liable to the party injured in an action at law, suit in equity, or
                    other proper proceeding for redress, except that in any action brought against a
                    judicial officer for an act or omission taken in such officer’s judicial capacity,
                    injunctive relief shall not be granted unless a declaratory decree was violated or
                    declaratory relief was unavailable.
42 U.S.C.S. § 1983 (2020).
2
  The screening statute reads:
                         (a) Screening.—The court shall review . . . a complaint in a civil action in
                    which a prisoner seeks redress from a governmental entity or officer or employee
                    of a governmental entity.
                         (b) Grounds for dismissal.—On review, the court shall identify cognizable
                    claims or dismiss the complaint, or any portion of the complaint, if the
                    complaint—
                                  (1) is frivolous, malicious, or fails to state a claim upon which relief
                              may be granted; or
                                  (2) seeks monetary relief from a defendant who is immune from
                              such relief.
  Case 2:19-cv-00852-JNP Document 14 Filed 02/02/21 PageID.47 Page 2 of 10




                                 COMPLAINT DEFICIENCIES

Complaint:

(a) improperly names Duchesne County Sheriff's Department as § 1983 defendant, when it is not
independent legal entity that can sue or be sued. See Burnett v. Reno County Comm’n, No. 18-
3160-SAC, 2019 U.S. Dist. LEXIS 32844, at *6 (D. Kan. Mar. 1, 2019) (“Police departments . . .
are not suable entities under § 1983, because they lack legal identities apart from the
municipality.”) (quotation marks and citations omitted); Smith v. Lawton Corr. Facility, No. CIV-
18-110-C, 2018 U.S. Dist. LEXIS 45488, at * 5 (W.D. Okla. Mar. 7, 2018) (stating correctional
facilities “not suable entities in a § 1983 action”).

(b) asserts claims in violation of municipal-liability doctrine (see below).

(c) does not affirmatively link defendant to allegations of civil-rights violation (see below).

(d) alleges possible constitutional violations resulting in injuries that appear to be prohibited by 42
U.S.C.S. § 1997e(e) (2020), which reads, "No Federal civil action may be brought by a
prisoner . . . for mental or emotional injury suffered while in custody without a prior showing of a
physical injury or the commission of a sexual act.”

(e) improperly asserts a retaliation claim (see below).

(f) needs clarification regarding Equal Protection Clause cause of action (see below).

(g) does not appear to state proper claim of inadequate medical treatment (see below).

(h) shows confusion about how to state claim of failure to protect (see below).

(i) shows confusion about constitutional protections required in disciplinary proceedings (see
below).

(j) has claims apparently related to current confinement; however, complaint apparently not
drafted with contract attorneys’ help.

                                 GUIDANCE FOR PLAINTIFF

        Rule 8 of the Federal Rules of Civil Procedure requires a complaint to contain "(1) a short

and plain statement of the grounds for the court's jurisdiction . . .; (2) a short and plain statement

of the claim showing that the pleader is entitled to relief; and (3) a demand for the relief sought."




28 U.S.C.S. § 1915A (2020).

                                                  2
    Case 2:19-cv-00852-JNP Document 14 Filed 02/02/21 PageID.48 Page 3 of 10




Rule 8's requirements mean to guarantee "that defendants enjoy fair notice of what the claims

against them are and the grounds upon which they rest." TV Commc'ns Network, Inc. v ESPN, Inc.,

767 F. Supp. 1062, 1069 (D. Colo. 1991).

        Pro se litigants are not excused from meeting these minimal pleading demands. "This is so

because a pro se plaintiff requires no special legal training to recount the facts surrounding his

alleged injury, and he must provide such facts if the court is to determine whether he makes out a

claim on which relief can be granted." Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991).

Moreover, it is improper for the court "to assume the role of advocate for a pro se litigant." Id.

Thus, the court cannot "supply additional facts, [or] construct a legal theory for plaintiff that

assumes facts that have not been pleaded." Dunn v. White, 880 F.2d 1188, 1197 (10th Cir. 1989).

        Plaintiff should consider these general points before filing an amended complaint:

        (i) The revised complaint must stand entirely on its own and shall not refer to, or

incorporate by reference, any portion of the original complaint. See Murray v. Archambo, 132 F.3d

609, 612 (10th Cir. 1998) (stating amended complaint supersedes original). The amended

complaint may also not be added to after it is filed without moving for amendment. 3

        (ii) The complaint must clearly state what each defendant--typically, a named government

employee--did to violate Plaintiff's civil rights. See Bennett v. Passic, 545 F.2d 1260, 1262-63


3
 The rule on amending a pleading reads:
                  (a) Amendments Before Trial.
                          (1) Amending as a Matter of Course. A party may amend its pleading
                          once as a matter of course within:
                                   (A) 21 days after serving it, or
                                   (B) if the pleading is one to which a responsive pleading is
                                   required, 21 days after service of a responsive pleading or 21
                                   days after service of a motion under Rule 12(b), (e), or (f),
                                   whichever is earlier.
                          (2) Other Amendments. In all other cases, a party may amend its
                          pleadings only with the opposing party’s written consent or the court’s
                          leave. The court should freely give leave when justice so requires.
Fed. R. Civ. P. 15.

                                                        3
  Case 2:19-cv-00852-JNP Document 14 Filed 02/02/21 PageID.49 Page 4 of 10




(10th Cir. 1976) (stating personal participation of each named defendant is essential allegation in

civil-rights action). "To state a claim, a complaint must 'make clear exactly who is alleged to have

done what to whom.'" Stone v. Albert, 338 F. App’x 757, 759 (10th Cir. 2009) (unpublished)

(emphasis in original) (quoting Robbins v. Oklahoma, 519 F.3d 1242, 1250 (10th Cir. 2008)).

Plaintiff should also include, as much as possible, specific dates or at least estimates of when

alleged constitutional violations occurred.

        (iii) Each cause of action, together with the facts and citations that directly support it,

should be stated separately. Plaintiff should be as brief as possible while still using enough words

to fully explain the “who,” “what,” “where,” “when,” and “why” of each claim. Robbins, 519 F.3d

at 1248 ("The [Bell Atlantic Corp. v.] Twombly Court was particularly critical of complaints that

'mentioned no specific, time, place, or person involved in the alleged [claim].' [550 U.S. 544, 565]

n.10 (2007). Given such a complaint, 'a defendant seeking to respond to plaintiff's conclusory

allegations . . . would have little idea where to begin.' Id.").

        (iv) Plaintiff may not name an individual as a defendant based solely on supervisory

position. See Mitchell v. Maynard, 80 F.2d 1433, 1441 (10th Cir. 1996) (stating supervisory status

alone does not support § 1983 liability).

        (v) Grievance denial alone with no connection to “violation of constitutional rights alleged

by plaintiff, does not establish personal participation under § 1983." Gallagher v. Shelton, 587

F.3d 1063, 1069 (10th Cir. 2009).

        (vi) “No action shall be brought with respect to prison conditions under . . . Federal law,

by a prisoner confined in any jail, prison, or other correctional facility until such administrative

remedies as are available are exhausted.” 42 U.S.C.S. § 1997e(a) (2020). However, Plaintiff need




                                                    4
  Case 2:19-cv-00852-JNP Document 14 Filed 02/02/21 PageID.50 Page 5 of 10




not include grievance details in his complaint. Exhaustion of administrative remedies is an

affirmative defense that must be raised by Defendants. Jones v. Bock, 549 U.S. 199, 216 (2007).

                                   Local Government Liability

       To establish liability of local-government entities, such as Duchesne County, under § 1983,

"a plaintiff must show (1) the existence of a municipal custom or policy and (2) a direct causal link

between the custom or policy and the violation alleged." Jenkins v. Wood, 81 F.3d 988, 993-94

(10th Cir. 1996) (citing City of Canton v. Harris, 489 U.S. 378, 385 (1989)). Local governmental

entities may not be held liable under § 1983 based on the doctrine of respondeat superior. See

Cannon v. City and County of Denver, 998 F.2d 867, 877 (10th Cir. 1993); see also Monell v. Dep't

of Soc. Servs. of N.Y., 436 U.S. 658, 694 (1978).

       Plaintiff has not so far established a direct causal link between his alleged injuries and any

custom or policy of Duchesne County. Thus, the court concludes that Plaintiff's complaint, as it

stands, fails to state claims against Duchesne County.

                                         Affirmative Link

               [A] plaintiff who brings a constitutional claim under § 1983 can't
               obtain relief without first satisfying the personal-participation
               requirement. That is, the plaintiff must demonstrate the defendant
               "personally participated in the alleged constitutional violation" at
               issue. Vasquez v. Davis, 882 F.3d 1270, 1275 (10th Cir. 2018).
               Indeed, because § 1983 is a "vehicle[] for imposing personal
               liability on government officials, we have stressed the need for
               careful attention to particulars, especially in lawsuits involving
               multiple defendants." Pahls v. Thomas, 718 F.3d 1210, 1225 (10th
               Cir. 2013); see also Robbins v. Oklahoma, 519 F.3d 1242, 1250
               (10th      Cir.     2008) (explaining    that     when      plaintiff
               brings § 1983 claims against multiple defendants, "it is particularly
               important . . . that the complaint make clear exactly who is alleged
               to have done what to whom"); Tonkovich v. Kan. Bd. of Regents,
               159 F.3d 504, 532-33 (10th Cir. 1998)) (holding that district court's
               analysis of plaintiff's § 1983 claims was "infirm" where district
               court "lump[ed]" together plaintiff's claims against multiple
               defendants--"despite the fact that each of the defendants had

                                                 5
  Case 2:19-cv-00852-JNP Document 14 Filed 02/02/21 PageID.51 Page 6 of 10




               different powers and duties and took different actions with respect
               to [plaintiff]"--and "wholly failed to identify specific actions taken
               by particular defendants that could form the basis of [a
               constitutional] claim").

Estate of Roemer v. Johnson, 764 F. App’x 784, 790-91 (10th Cir. 2019).

       “A plaintiff’s failure to satisfy this requirement will trigger swift and certain dismissal.”

Id. at 790 n.5. Indeed, the Tenth Circuit has “gone so far as to suggest that failure to satisfy the

personal-participation requirement will not only justify dismissal for failure to state a claim; it will

render the plaintiff’s claim frivolous.” Id.

                                               Retaliation

       "It is well-settled that '[p]rison officials may not retaliate against or harass an

inmate because of the inmate’s exercise of his right of access to the courts.'" Gee v. Pacheco, 627

F.3d 1178, 1189 (10th Cir. 2010) (quoting Smith v. Maschner, 899 F.2d 940, 947 (10th Cir. 1990)).

To show retaliation, Plaintiff must prove three elements: (1) Plaintiff was involved in

"constitutionally protected activity"; (2) defendant’s behavior injured Plaintiff in a way that

"would chill a person of ordinary firmness from continuing to engage in that activity"; and (3)

defendant’s injurious behavior was "substantially motivated" as a reaction to Plaintiff's

constitutionally protected conduct. Shero v. City of Grove, 510 F.3d 1196, 1203 (10th Cir. 2007).

                                       Equal Protection Claim

               The Fourteenth Amendment ensures that states give their citizens "equal
               protection of the laws." U.S. Const. amend. XIV, § 1. In other words,
               states "must treat like cases alike but may treat unlike cases accordingly."
               Vacco v. Quill, 521 U.S. 793, 799 (1997). Thus, "to assert a viable equal
               protection claim, [Plaintiff] must first make a threshold showing that [he
               was] treated differently from others who were similarly situated to [him]."
               Barney v. Pulsipher, 143 F.3d 1299, 1312 (10th Cir. 1998). If he makes
               such a showing, we must apply rational basis review to the classification
               at issue because [Plaintiff] is not part of a suspect class and is not alleging
               a fundamental-right violation. Teigen v. Renfrow, 511 F.3d 1072, 1083
               (10th Cir. 2007). Under the rational basis standard, [Plaintiff’s] claim will
               fail "if there is any reasonably conceivable state of facts that could provide

                                                     6
  Case 2:19-cv-00852-JNP Document 14 Filed 02/02/21 PageID.52 Page 7 of 10




                a rational basis for the classification." F.C.C. v. Beach Commc’ns, Inc.,
                508 U.S. 307, 313 (1993).

Carney v. Okla. Dep’t of Pub. Safety, 875 F.3d 1347, 1353 (10th Cir. 2017).

                                  Inadequate Medical Treatment

        The Eighth Amendment’s ban on cruel and unusual punishment requires prison officials to

“provide humane conditions of confinement” including “adequate . . . medical care.” Craig v.

Eberly, 164 F.3d 490, 495 (10th Cir. 1998)) (quoting Barney v. Pulsipher, 143 F.3d 1299, 1310

(10th Cir. 1998)). To state a cognizable claim under the Eighth Amendment for failure to provide

proper medical care, “a prisoner must allege acts or omissions sufficiently harmful to evidence

deliberate indifference to serious medical needs.” Olson v. Stotts, 9 F.3d 1475, 1477 (10th Cir.

1993) (emphasis in original) (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)).

        Any Eighth Amendment claim must be evaluated under objective and subjective prongs:

(1) “Was the deprivation sufficiently serious?” And, if so, (2) “Did the officials act with a

sufficiently culpable state of mind?” Wilson v. Seiter, 501 U.S. 294, 298 (1991).

        Under the objective prong, a medical need is “sufficiently serious . . .if it is one that has

been diagnosed by a physician as mandating treatment or one that is so obvious that even a lay

person would easily recognize the necessity for a doctor’s attention.” Sealock, 218 F.3d at 1209

(citations and quotation marks omitted).

        The subjective component requires the plaintiff to show that prison officials were

consciously aware that the prisoner faced a substantial risk of harm and wantonly disregarded the

risk “by failing to take reasonable measures to abate it.” Farmer v. Brennan, 511 U.S. 825, 847

(1994). “[T]he ‘inadvertent failure to provide adequate medical care’ tantamount to negligence

does not satisfy the deliberate indifference standard.” Sparks v. Singh, 690 F. App’x 598, 604 (10th

Cir. 2017) (unpublished) (quoting Estelle v. Gamble, 429 U.S. 97, 105–06 (1976)). Furthermore,


                                                   7
  Case 2:19-cv-00852-JNP Document 14 Filed 02/02/21 PageID.53 Page 8 of 10




“a prisoner who merely disagrees with a diagnosis or a prescribed course of treatment does not

state a constitutional violation.” Perkins v. Kan. Dep’t of Corrs., 165 F.3d 803, 811 (10th Cir.

1999); see also Gee v. Pacheco, 627 F.3d 1178, 1192 (10th Cir. 2010) (“Disagreement with a

doctor’s particular method of treatment, without more, does not rise to the level of an Eighth

Amendment violation.”).

                                       Failure to Protect

       Plaintiff should consider the following information as he considers an amended complaint:

              “A prison official's deliberate indifference to a substantial risk of
              serious harm to an inmate violates the Eighth Amendment." Farmer
              v. Brennan, 511 U.S. 825, 828 (1994) (internal quotation marks
              omitted). These claims include both an objective and a subjective
              component. Estate of Booker v. Gomez, 745 F.3d 429, 430 (10th Cir.
              2014) (internal quotation marks omitted) (medical needs); Riddle v.
              Mondragon, 83 F.3d 1197, 1204 (10th Cir. 1996) (failure to
              protect).
              ....

              For the objective component of a failure-to-protect claim, the
              prisoner "must show that he is incarcerated under conditions posing
              a substantial risk of serious harm." Riddle, 83 F.3d at 1204 (internal
              quotation marks omitted). "A prisoner has a right to be reasonably
              protected from constant threats of violence . . . from other
              inmates." Id. (internal quotation marks omitted).

              For the subjective component . . ., the prisoner must present
              "evidence of the prison official's culpable state of mind. He must
              show that the prison official acted or failed to act despite his
              knowledge of a substantial risk of serious harm." Estate of Booker,
              745 F.3d at 430 (citation and internal quotation marks omitted)
              (medical needs); see Riddle, 83 F.3d at 1204 (failure to protect).
              "[T]he official must have been both aware of facts from which the
              inference could be drawn that a substantial risk of serious harm
              exists, and he must have also drawn the inference." Requena v.
              Roberts, 893 F.3d 1195, 1215 (10th Cir. 2018) (brackets, ellipsis,
              and internal quotation marks omitted).

              In addition to the objective and subjective components of
              these Eighth Amendment claims, a § 1983 "plaintiff must show the
              defendant personally participated in the alleged violation, and

                                                8
  Case 2:19-cv-00852-JNP Document 14 Filed 02/02/21 PageID.54 Page 9 of 10




                conclusory allegations are not sufficient to state a constitutional
                violation." Jenkins v. Wood, 81 F.3d 988, 994 (10th Cir. 1996)
                (citation omitted).
Gray v. Sorrels, 744 F. App’x 563, 568 (10th Cir. 2018) (unpublished).

                     Constitutional Protections in Disciplinary Proceedings

                “Prison disciplinary proceedings are not part of a criminal
                prosecution, and the full panoply of rights due a defendant in such
                proceedings does not apply." Wolff v. McDonnell, 418 U.S. 539,
                556, 94 S. Ct. 2963, 41 L. Ed. 2d 935 (1974). To satisfy due process
                in a prison disciplinary proceeding, "the inmate must receive: (1)
                advance written notice of the disciplinary charges; (2) an
                opportunity, when consistent with institutional safety and
                correctional goals, to call witnesses and present documentary
                evidence in his defense; and (3) a written statement by the factfinder
                of the evidence relied on and the reasons for the disciplinary
                action." Superintendent, Mass. Corr. Inst., Walpole v. Hill, 472 U.S.
                445, 454, 105 S. Ct. 2768, 86 L. Ed. 2d 356 (1985). There must also
                be "some evidence in the record" supporting the charge. Id. at 454-
                56.

Bird v. Pacheco, 729 F. App’x 627, 629-30 (10th Cir. 2018) (unpublished).

                                               ORDER

        IT IS HEREBY ORDERED that:

(1) Plaintiff’s motion for decision regarding complaint is GRANTED. (ECF No. 13.) Plaintiff

must within thirty days cure the Complaint’s deficiencies noted above by filing a document

entitled, “Amended Complaint,” that does not refer to or include any other document.

(2) The Clerk's Office shall mail Plaintiff the Pro Se Litigant Guide with a blank-form civil-rights

complaint which Plaintiff must use if he wishes to pursue an amended complaint.

(3) If Plaintiff fails to timely cure the above deficiencies according to this Order's instructions, this

action will be dismissed without further notice.

(4) Plaintiff shall not try to serve the amended complaint on Defendants; instead, the court will

perform its screening function and determine itself whether the amended complaint warrants


                                                   9
 Case 2:19-cv-00852-JNP Document 14 Filed 02/02/21 PageID.55 Page 10 of 10




service. No motion for service of process is needed. See 28 U.S.C.S. § 1915(d) (2020) (“The

officers of the court shall issue and serve all process, and perform all duties in [in forma pauperis]

cases.”).

(5) Plaintiff must tell the court of any address change and timely comply with court orders. See D.

Utah Civ. R. 83-1.3(e) ("In all cases, counsel and parties appearing pro se must notify the clerk's

office immediately of any change in address, email address, or telephone number."). Failure to do

so may result in this action’s dismissal for failure to prosecute. See Fed. R. Civ. P. 41(b) (“If the

plaintiff fails to prosecute or to comply with these rules or a court order, a defendant may move to

dismiss the action or any claim against it. Unless the dismissal order states otherwise, a dismissal

under this subdivision (b) and any dismissal not under this rule—except one for lack of jurisdiction,

improper venue, or failure to join a party under Rule 19—operates as an adjudication on the

merits.”).

(6) Extensions of time are disfavored, though reasonable extensions may be granted. Any motion

for time extension must be filed no later than 14 days before the deadline to be extended.

(7) No direct communication is to take place with any judge. All relevant information, letters,

documents, and papers, labeled with case number, are to be directed to the Clerk of Court.



               DATED February 2, 2021.

                                               BY THE COURT


                                               ______________________________
                                               Jill N. Parrish
                                               United States District Court Judge




                                                 10
